Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 06/20/2020.
	Currently, claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 and 06/26/2020 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Merkel on 05/31/22.

The application has been amended as follows: 
In claim 1, on line 10, please strike “include” and replace it with “includes” so that it reads “region includes a plurality of”.  

In claim 15, on line 10, please strike “including” and replace it with “includes” so that it reads “region includes a plurality of”.  

Allowable Subject Matter
1.	Claims 1-20 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“plurality of first transistors having a first threshold voltage,” 
“wherein the first threshold voltage is dependent on the materials in the first plurality of layers of materials and the order of the first plurality of layers”
“plurality of second transistors having a second threshold voltage different than the first threshold voltage”
“wherein the second threshold voltage is dependent on the materials in the second plurality of layers of materials and the order of the second plurality of layers”
“a single diffusion break”
“a third threshold voltage greater than the first threshold voltage and the second threshold voltage”
“wherein there is at least one difference between the first plurality of layers of materials and the second plurality of layers of materials, wherein there is at least one difference between the first plurality of layers of materials and the third plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials”

b.	The limitations in claim 7:  
“a plurality of first transistors having a first threshold voltage, wherein a first plurality of layers of materials forming gates of the plurality of first transistors are a factor in the first threshold voltage”
“a plurality of second threshold transistors having a second threshold voltage different than the first threshold voltage, wherein a second plurality of layers of materials forming gates of the plurality of second transistors are a factor in the second threshold voltage”
“single diffusion break isolation”
“a third threshold voltage that is greater than the first threshold voltage that is greater than the first threshold voltage and the second threshold voltage”
“and wherein a third plurality of layers of materials forming the single gate are a factor in the third threshold voltage wherein there is at least one difference between the third plurality of layers of materials and the first plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials”

c.	The limitations in claim 15:  
“plurality of first transistors having a first threshold voltage”
“the materials in the first plurality of layers of materials and the order of the first plurality of layers primarily control the first threshold voltage”
“plurality of second transistors having a second threshold voltage different than the first threshold voltage”
 “wherein the materials in the second plurality of layers of materials and the order of the second plurality of layers primarily control the second threshold voltage”
“single diffusion break”
“having a third threshold voltage greater than the first threshold voltage and the second threshold voltage”
“wherein the third plurality of layers of materials and the order of the third plurality of layers primarily control the third threshold voltage”
“wherein there is at least one difference between the first plurality of layers of materials and the second plurality of layers of materials, wherein there is at least one difference between the first plurality of layers of materials and the third plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  plurality of first transistors having a first threshold voltage, wherein the first threshold voltage is dependent on the materials in a specific first plurality of layers of materials and the order of the first plurality of layers and a plurality of second transistors having a second threshold voltage different than the first threshold voltage and wherein the second threshold voltage is dependent on the materials in a specific second plurality of layers of materials and the order of the second plurality of layers and a single diffusion break and a third threshold voltage greater than the first threshold voltage and the second threshold voltage and being a device wherein there is at least one difference between the first plurality of layers of materials and the second plurality of layers of materials, wherein there is at least one difference between the first plurality of layers of materials and a specific third plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials.  
b.  a plurality of first transistors having a first threshold voltage, wherein a first plurality of layers of materials forming gates of the plurality of first transistors are a factor in the first threshold voltage, a plurality of second threshold transistors having a second threshold voltage different than the first threshold voltage, wherein a second plurality of layers of materials forming gates of the plurality of second transistors are a factor in the second threshold voltage, and a single diffusion break isolation, a third threshold voltage that is greater than the first threshold voltage that is greater than the first threshold voltage and the second threshold voltage, and wherein a third plurality of layers of materials forming the single gate are a factor in the third threshold voltage and wherein there is at least one difference between the third plurality of layers of materials and the first plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials.  
c.  plurality of first transistors having a first threshold voltage some specific materials in the first plurality of layers of materials and the order of the first plurality of layers primarily control the first threshold voltage, and plurality of second transistors having a second threshold voltage different than the first threshold voltage, and wherein some specific materials in the second plurality of layers of materials and the order of the second plurality of layers primarily control the second threshold voltage, a single diffusion break, having a third threshold voltage greater than the first threshold voltage and the second threshold voltage, wherein the third plurality of layers of materials and the order of the third plurality of layers primarily control the third threshold voltage, and wherein there is at least one difference between the first plurality of layers of materials and the second plurality of layers of materials, wherein there is at least one difference between the first plurality of layers of materials and the third plurality of layers of materials, and wherein there is at least one difference between the third plurality of layers of materials and the second plurality of layers of materials.  
  
As to claim 1, the office notes the art of record fails to show the above noted features in the context of the overall claim.  The office notes here that probably the art of record used for the previous parent case, as well as US 2014/0264609, 2019/0006360, 9,922,979, 2019/0220568, 6,803,278, 2020/0006153 are all some relevant prior art.  However the office notes that there is no reference which includes these features along with the features of the rest of the claim all that the same time.  Further the office finds that there is no art available which would reasonably suggest this subject matter to be obvious to one of ordinary skill in the art under 35 U.S.C 103 all at the same time.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claims 7 and 15, the office notes the above reasons for allowance are practically the same though with small differences in scope and drafting, which here do not make any difference in the overall patentability determination.  

The limitations in claims 1, 7 and 15 are sufficient to distinguish claims 2-6, 8-14 and 16-20 which depends from claims 1, 7 and 15 over the art of record.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891